10 N.Y.3d 834 (2008)
JULIE A. ALBERTS, Appellant,
v.
JON S. COOK et al., Defendants, and PV HOLDING CORPORATION, Doing Business as BUDGET RENT A CAR, Respondent.
UNITED STATES OF AMERICA, Intervenor.
Court of Appeals of the State of New York.
Submitted April 28, 2008.
Decided April 29, 2008.
Chief Judge KAYE taking no part.
*835 Appeal transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, Fourth Department, upon the ground that the sole constitutional question presented on this appeal is not substantial (see Gerzof v Gulotta, 40 NY2d 825 [1976]).